Exhibit 10.1

 

INSMED INCORPORATED

RESTRICTED UNIT AWARD AGREEMENT

UNDER THE 2015 INCENTIVE PLAN
FOR MEMBERS OF THE BOARD OF DIRECTORS

 

Name:

Number of RSUs:

Grant Date:

 

Pursuant to the Insmed Incorporated 2015 Incentive Plan (the “Plan”) as amended
through the date hereof and this Restricted Stock Unit Award Agreement (the
“Agreement”), Insmed Incorporated (the “Company”) hereby grants an award of
           restricted stock units (the “Restricted Stock Units” or the “RSU
Award”) to the Grantee named above.  The RSU Award shall be referred to herein
as the “Award.”  Subject to the restrictions and conditions set forth herein and
in the Plan, the Grantee shall receive the number of Restricted Stock Units
specified above.

 

The Company acknowledges the receipt from the Grantee of consideration with
respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Administrator and permitted under the Plan
and applicable law.

 

1.             Agreement with Terms.  Receipt of any benefits under this
Agreement by the Grantee shall constitute the Grantee’s acknowledgement of and
agreement with all of the provisions of this Agreement and of the Plan that are
applicable to this Award, and the Company shall administer this Agreement
accordingly.

 

2.             Restrictions and Conditions on Award.  Restricted Stock Units
granted herein may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by the Grantee other than by will or the laws of
descent and distribution, and shall be subject to all the terms, conditions and
restrictions set forth herein and in the Plan.

 

3.             Timing and Form of Payout of Restricted Stock Units.  As soon as
practicable (but in no event later than 30 days) following the Vesting Date, the
vested Restricted Stock Units shall be settled in shares of Stock.

 

4.             Vesting of Award.  Except as set forth in Section 5 of this
Agreement, the restrictions and conditions in Section 2 of this Agreement shall
lapse, with respect to 100% of the RSU Award, on the first anniversary of the
Grant Date (the “Vesting Date”) so long as (a) the Grantee remains a member of
the Board on such Vesting Date and (b) the Grantee attends at least seventy-five
percent (75%) of the Board meetings that take place during the period of time
commencing from the Grant Date and ending of the first anniversary of the Grant
Date.

 

1

--------------------------------------------------------------------------------


 

Except as otherwise provided in Sections 5 and 6 of this Agreement, the Grantee
shall forfeit any unvested portion of the RSU Award if either the following
shall occur: (i) in the event the Grantee’s service as a member of the Board is
terminated for any reason prior to the Vesting Date; or (ii) in the event that
the Grantee fails to attend at least seventy-five percent (75%) of the Board
meetings that take place during the period of time commencing from the Grant
Date and ending of the first anniversary of the Grant Date.

 

Notwithstanding anything to the contrary herein or in the Plan, the
Administrator may at any time accelerate the vesting schedule specified in this
Section 4.

 

5.             Change in Control.  In the event of a Change in Control of the
Company, the unvested portion of the RSU Award, to the extent not previously
forfeited or cancelled, shall immediately vest as of the date of such Change in
Control.

 

6.             Termination of Service.  Except as otherwise provided herein, any
unvested portion of the RSU Award shall be forfeited without payment of
consideration upon the termination of the Grantee’s service with the Company or
its Affiliates for any reason, except as otherwise provided in this Section 6. 
Notwithstanding the foregoing, upon the Grantee’s death (while an active member
of the Board) or upon the termination of the Grantee’s service due to Disability
(as defined below), the RSU Award to extent not previously forfeited or
cancelled, shall immediately vest as of the date of the Grantee’s death or
Disability.  For purposes of this Agreement, the Grantee will be considered
“disabled” if, as a result of the Grantee’s incapacity due to physical or mental
illness, the Grantee shall have been absent from his duties to the Company or
its Affiliates on a full-time basis for 180 calendar days in the aggregate in
any 12-month period.

 

7.             Voting Rights and Dividends.  If and until such time as
Restricted Stock Units are paid out in shares of Common Stock (if at all), the
Grantee shall not have any voting rights with respect to any shares of Common
Stock underlying this RSU Award (“Underlying Shares”).  However, bookkeeping
equivalents of all dividends and other distributions paid with respect to the
Common Stock shall accrue with respect to the Underlying Shares and shall be
converted to additional Restricted Stock Units (rounded to the nearest whole
share of Common Stock) based on the closing price of the Common Stock on the
dividend distribution date.  Such additional Restricted Stock Units shall be
subject to the same restrictions on transferability as are the Restricted Stock
Units with respect to which they were paid.

 

8.             Adjustments Upon Certain Unusual or Nonrecurring Events or Other
Events.  Upon certain unusual or nonrecurring events, or other events, the terms
of these Restricted Stock Units shall be adjusted by the Administrator pursuant
to Section 15 of the Plan.

 

9.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 6 of the Plan.  To the extent any provision hereof is inconsistent with
a provision of the Plan, the provisions of the Plan will govern.  Capitalized
terms in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.

 

2

--------------------------------------------------------------------------------


 

10.          Taxes.  The Grantee is ultimately liable and responsible for all
taxes owed by Grantee in connection with this RSU Award. The Company makes no
representation or undertaking regarding the tax treatment of the grant, vesting,
or settlement of this RSU Award or the subsequent sale of any of the Underlying
Shares.  The Company does not commit and is under no obligation to structure
this RSU Award to reduce or eliminate Grantee’s tax liability.

 

11.          No Right to Re-Election or Continued Service.  Nothing in the Plan
or this Agreement shall interfere with or limit in any way the right of the
Company, its Subsidiaries and/or its Affiliates to terminate the Grantee’s
service on the Board at any time or for any reason in accordance with the
Company’s Bylaws and governing law, nor shall any terms of the Plan or this
Agreement confer upon Grantee any right to continue his or her service for any
specified period of time.  Neither this Agreement nor any benefits arising under
the Plan shall constitute an employment contract with the Company, any
Subsidiary and/or its Affiliates.

 

12.          Notices.  Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the Company at its principal place of business or to the Grantee
at the address on the Company’s records or, in either case, at such other
address as one party may subsequently furnish to the other party in
writing.  Additionally, if such notice or communication is by the Company to the
Grantee, the Company may provide such notice electronically (including via
email).  Any such notice shall be deemed to have been given (a) on the date of
postmark, in the case of notice by mail, or (b) on the date of delivery, if
delivered in person or electronically.

 

 

INSMED INCORPORATED

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:

 

 

By:

 

 

3

--------------------------------------------------------------------------------